     Case 2:20-cv-08206-JGB-JC Document 17 Filed 07/27/21 Page 1 of 4 Page ID #:185



 1                                              O
 2
 3
 4
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
      WILLIAM EVANS,                        Case No. 2:20-cv-08206-JGB-JC
12
13
                          Petitioner,       ORDER (1) OVERRULING
14                                          OBJECTIONS TO REPORT AND
                                            RECOMMENDATION; (2) ACCEPTING
15                  v.                      FINDINGS, CONCLUSIONS, AND
                                            RECOMMENDATIONS OF U.S.
16                                          STATES MAGISTRATE JUDGE;
                                            (3) DENYING EMERGENCY MOTION
17    FELIPE MARTINEZ, JR.,                 (DKT. NO. 13); (4) CONSTRUING
                                            PETITION TO BE 28 U.S.C. § 2255
18                                          MOTION; AND (5) DISMISSING
                                            ACTION WITHOUT PREJUDICE
19
                          Respondent.

20
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the “Petition for Writ of
21   Habeas Corpus by a Person in Federal Custody (28 U.S.C. § 2241)” (“Petition”)
22   (Dkt. Nos. 1, 2), petitioner’s “Motion Requesting Magistrate Judge Jacqueline
23   Chooljian’s Emergency COVID-19 Pandemic Assistance from Unsafe ‘Cohorting’
24   Prison Environment and Conditions That Violate[] Prisoner’s 8th Amendment Right
25   to Due Process” (“Emergency Motion”) (Dkt. No. 13), and all of the records herein,
26   including the May 18, 2021 Report and Recommendation of United States
27   Magistrate Judge (“Report and Recommendation”) (Dkt. No. 15), and petitioner’s
28   objections to the Report and Recommendation (“Objections”) (Dkt. No. 16).
     Case 2:20-cv-08206-JGB-JC Document 17 Filed 07/27/21 Page 2 of 4 Page ID #:186



 1         The Court has further made a de novo determination of those portions of the
 2   Report and Recommendation to which objection is made. The Court concurs with
 3   and accepts the findings, conclusions, and recommendations of the Magistrate Judge
 4   reflected in the Report and Recommendation, and overrules the Objections. The
 5   Court discusses petitioner’s principle objections herein.
 6         Petitioner takes issue with the Magistrate Judge’s finding that petitioner does

 7
     not qualify for the “escape hatch” for having his claims which concern his
     conviction and sentence in the Eastern District of Pennsylvania (“EDPA”) heard by
 8
     this Court pursuant to petitioner’s Section 2241 Petition, rather than through a
 9
     28 U.S.C. § 2255 (“Section 2255”) motion filed in his sentencing district. Petitioner
10
     contends, inter alia, that the Magistrate Judge “overlooked several facts and records
11
     that clearly reveal[] that he did not have an unobstructed procedural shot at
12
     presenting his actual innocence claim before.” Objections at 2-3, 5-8 (citing
13
     petitioner’s sentence and direct appeal and subsequent motions which the Magistrate
14
     Judge summarized in the Report and Recommendation at pages 5-9 and expressly
15
     considered at pages 12-13 in finding in light of the procedural history that petitioner
16
     had an unobstructed procedural shot at presenting his actual innocence claim).
17
           Petitioner argues that he did not have an unobstructed procedural shot at
18   presenting his actual innocence claim predicated in part on Mathis v. United States,
19   136 S. Ct. 2243, 2248 (2016) and Descamps v. United States, 570 U.S. 254, 260-62
20   (2013) in a Section 2255 motion, because his first Section 2255 motion preceded
21   these cases. (Objections at 4-5, 8-10). As the Magistrate Judge noted (see Report
22   and Recommendation at 11 n.4), the fact that Ground One asserts factual innocence
23   predicated upon a legal change that occurred after petitioner filed his first Section
24   2255 motion is what qualifies petitioner for the escape hatch. It does not in itself
25   mean that petitioner has never had an unobstructed procedural shot at presenting his
26   actual innocence claim. The Magistrate Judge appropriately looked to petitioner’s
27   procedural history and found that petitioner did in fact present his actual innocence
28   claim based on Mathis and Descamps in his second Section 2255 motion filed with
     Case 2:20-cv-08206-JGB-JC Document 17 Filed 07/27/21 Page 3 of 4 Page ID #:187



 1   the EDPA which was denied on the merits because petitioner’s federal armed bank
 2   robbery conviction, the actual predicate offense on which the sentencing court
 3   relied, was a “crime of violence” to support petitioner’s career offender conviction.
 4   See Report and Recommendation at 12-14 (citing EDPA Case, Docket No. 175).
 5         Petitioner also takes issue with the Magistrate Judge’s finding that petitioner
 6   has not shown that his remedy under Section 2255 is “inadequate or ineffective to

 7
     test the legality of his detention” with respect to petitioner’s claim that his sentence
     exceeds the statutory maximum (Ground Two). (Objections at 10-13). As the
 8
     Magistrate Judge advised, Section 2255’s remedy is not “inadequate or ineffective”
 9
     merely because, as here, Section 2255’s gatekeeping provisions prevent petitioner
10
     from filing a second or successive petition. See Report and Recommendation at 14
11
     (citing Ivy v. Pontesso, 328 F.3d 1057, 1059 (9th Cir. 2003) (as amended), cert.
12
     denied, 540 U.S. 1051 (2003)). Petitioner’s showing falls short of establishing that
13
     his remedy under Section 2255 is inadequate or ineffective.
14
           Finally, the Court observes that petitioner’s Objections do not challenge the
15
     Magistrate Judge’s recommendation that the Court deny petitioner’s Emergency
16
     Motion without prejudice.
17
           THE COURT THEREFORE FINDS AND ORDERS:
18         1.     The Emergency Motion is denied without prejudice.
19         2.     The Petition is construed to be a motion arising under Section 2255
20                (“Section 2255 Motion”).
21         3.     This Court lacks the requisite jurisdiction to entertain the Petition/
22                Section 2255 Motion.
23         4.     Transferring the Petition/Section 2255 Motion to the EDPA would be
24                futile.
25   ///
26   ///
27   ///
28


                                                 3
Case 2:20-cv-08206-JGB-JC Document 17 Filed 07/27/21 Page 4 of 4 Page ID #:188
